Title: To George Washington from Brigadier General Henry Knox, 6 May 1779
From: Knox, Henry
To: Washington, George



Sir
Park Artillery [Pluckemin, N.J.] 6th May 1779

I mention’d to your Excellency a few days ago that I suspected That the Enemy had some Agents among the Country people who enticed the soldiers to desert, and assisted them in getting to the Enemy. We had eight who deserted in a body, and altho the pursuit was quick, diligent & Extensive we could get no intelligence of them, in the first instance, altho’ by the hue & Cry rais’d, they were some days afterwards taken by some well affected Inhabitants near Staten Island. Upon their return they were interrogated separately and together, with respect to the assistance they received in their progress towards the blazing Star, but without any effect.
Yesterday they were brought to tryal, and the Interrogations repeated in the same manner as before, all but one kept the oath of Secresy which they had taken to one another ⟨and⟩ he happens to be the greatest Scound[r]el amongst them, having once deserted from the Enemy, enlisted into our Service, deserted back to them, and taken on their Uniform last Year near White plains, for which he was punish’d with one hundred lashes at Fredericksburg. he is a very Knowing artful, yet, in this instance, a Candid fellow. he informd Capt. Daughty Judge advocate of the persons who assisted and secreted them for 6 or 7 days during the pursuit. These persons forming a chain from Camp to Staten Island. upon my return last Evening Capt. Daughty inform’d me of these circumstances. I immediately order’d a party of Officers and Sergeants on Horseback to apprehend them. They have taken the person whose house made the first post of communication, and have gone on to the others, the last of which is near the blazing Star. I have no doubt that they will bring them all in by night. The first man who is under confinement here confesses he piloted them twelve miles, and that he assisted in secreting & ⟨feeding⟩ them near Quibble Town for two or three days but says they forc’d him to do it—he knew of the parties who were in pursuit and inform’d the deserters. he return’d to his home which is not more than 3 miles from the Park on the 2d or 3d Day, yet never gave the least hint of the Deserters having oblig’d him to pilot them, altho he saw some of the parties who were in search of them. From Every circumstance he appears to be one of the party who have repeatedly & constantly assisted our Soldiers in their desertion. It will be of the utmost importance to the Campaign that a dreadful Example be made of these men such as will sufficiently deter others from the like practices. how this is to be done whether by a Civil, or military Court I am ignorant. I beg your Excellency’s directions in what manner I shall proceed. I am with the utmost Respect & Affection Your Very Hble Ser⟨vt⟩
H. Knox
